

Exhibit 10.5
DIRECTOR NOMINATION AGREEMENT
DIRECTOR NOMINATION AGREEMENT, dated as of July 16, 2020 (this “Agreement”), by
and among Trean Insurance Group, Inc., a Delaware corporation (the “Company”),
AHP-BHC LLC, AHP-TH LLC, ACP-BHC LLC and ACP TH LLC (collectively, together with
their respective Permitted Transferees, the “Altaris Funds”).
WHEREAS, the Company has determined that it is in its best interests to effect
an initial public offering (“IPO”) of shares of common stock, par value $0.01
per share, of the Company (the “Common Stock”); and
WHEREAS, in connection with the IPO, the Company and the Altaris Funds desire to
enter into this Agreement setting forth certain rights and obligations with
respect to the nomination of directors to the Board of Directors of the Company
(the “Board”) and other matters relating to the Board from and after the IPO.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
Section 1.Definitions. As used in this Agreement, the following terms shall have
the meanings ascribed to them below:
“Affiliate” means, with respect to a specified Person, any Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified. For purposes of this
definition, “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“By-Laws” means the Amended and Restated By-Laws of the Company, as may be
amended from time to time.
“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as may be amended from time to time.
“First Threshold Date” means the first date on which the Altaris Funds cease to
beneficially own more than 35% of the total number of shares of Common Stock
outstanding.





--------------------------------------------------------------------------------




“Permitted Transferee” shall mean, with respect to the Altaris Funds, (i) any
Affiliates of the Altaris Funds, which for purposes of this definition only
includes any investment fund or holding company that is directly or indirectly
managed or advised by the same manager or investment adviser as the Altaris
Funds or by an Affiliate of such manager or investment adviser, and (ii) any
member or general or limited partner of the Altaris Funds.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Second Threshold Date” means the first date on which the Altaris Funds cease to
beneficially own 20% or more of the total number of shares of Common Stock
outstanding.
“Third Threshold Date” means the first date on which the Altaris Funds cease to
beneficially own 10% or more of the total number of shares of Common Stock
outstanding.
Section 2.    Board Number; Board Nomination.
(a)    Until the First Threshold Date, the Altaris Funds shall have the right
(but not the obligation) pursuant to this Agreement to submit for nomination to
the Board three (3) individuals and the Company shall obtain any necessary
approvals from the Board, the Compensation, Nominating and Corporate Governance
Committee of the Board or other duly authorized committee of the Board and shall
include in the slate of nominees recommended to stockholders of the Company (the
“Stockholders”) for election as a director at any annual or special meeting of
the Stockholders (or, if permitted, by any action by written consent of the
Stockholders) at which directors of the Company are to be elected, such
individuals identified in advance by the Altaris Funds.
(b)    After the First Threshold Date and until the Second Threshold Date, the
Altaris Funds shall have the right (but not the obligation) pursuant to this
Agreement to submit for nomination to the Board two (2) individuals and the
Company shall obtain any necessary approvals from the Board, the Compensation,
Nominating and Corporate Governance Committee of the Board or other duly
authorized committee of the Board and shall include in the slate of nominees
recommended to the Stockholders for election as a director at any annual or
special meeting of the Stockholders (or, if permitted, by any action by written
consent of the Stockholders) at which directors of the Company are to be
elected, such individuals identified in advance by the Altaris Funds.
(c)    After the Second Threshold Date and until the Third Threshold Date, the
Altaris Funds shall have the right (but not the obligation) pursuant to this
Agreement to submit for nomination to the Board one (1) individual and the
Company shall obtain any





--------------------------------------------------------------------------------




necessary approvals from the Board, the Compensation, Nominating and Corporate
Governance Committee of the Board or other duly authorized committee of the
Board and shall include in the slate of nominees recommended to the Stockholders
for election as a director at any annual or special meeting of the Stockholders
(or, if permitted, by any action by written consent of the Stockholders) at
which directors of the Company are to be elected, such individual identified in
advance by the Altaris Funds (any such individuals identified pursuant to
Section 2(a), Section 2(b) or Section 2(c) hereof, the “Altaris Nominees”).
(d)    In the event that the Altaris Funds have nominated less than the total
number of individuals that the Altaris Funds shall be entitled to nominate
pursuant to Section 2(a), Section 2(b) or Section 2(c), then the Altaris Funds
shall have the right, at any time, to nominate such additional individual(s) to
which the Altaris Funds are entitled, in which case, the Company shall cause the
Board to take all necessary corporate action to (1) increase the size of the
Board as required to enable the Altaris Funds to so nominate such additional
individuals and (2) obtain any necessary approvals and include such Altaris
Nominee(s) in the slate of nominees recommended to Stockholders to fill such
newly created vacancies.
(e)    Vacancies arising through the death, resignation or removal of any
Altaris Nominee who was nominated to the Board pursuant to this Section 2, may
be filled by the Board only with an Altaris Nominee, and the director so chosen
shall hold office until the next election and until his or her successor is duly
elected and qualified, or until his or her earlier death, resignation or
removal.
(f)    Notwithstanding the provisions of this Section 2, the Altaris Funds shall
not be entitled to designate a Person as a nominee to the Board upon a written
determination by the Compensation, Nominating and Corporate Governance Committee
of the Board or equivalent duly authorized committee of the Board with
nominating responsibility (which determination shall set forth in writing
reasonable grounds for such determination) that such Person would not be
qualified under any applicable law, rule or regulation to serve as a director of
the Company. In such an event, the Altaris Funds shall be entitled to select a
Person as a replacement nominee and the Company shall cause such Person to be
nominated as the Altaris Nominee at the same meeting (or, if permitted, pursuant
to the same action by written consent of the Stockholders) as such initial
Person was to be nominated. Other than with respect to the issue set forth in
the first sentence of this Section 2(f), neither the Company nor any other party
to this Agreement shall have the right to object to any Altaris Nominee.
Notwithstanding anything in this Agreement to the contrary, no Altaris Nominee
shall be required to qualify as an independent director under applicable rules
or regulations of the U.S. Securities and Exchange Commission or a stock
exchange on which shares of Common Stock are listed.





--------------------------------------------------------------------------------




(g)    Until the Third Threshold Date, the Company shall notify the Altaris
Funds in writing of the date on which proxy materials are expected to be mailed
by the Company in connection with an election of directors at an annual or
special meeting of the Stockholders (and the Company shall deliver such notice
at least 60 days (or such shorter period to which the Altaris Funds consent,
which consent need not be in writing) prior to such expected mailing date or
such earlier date as may be specified by the Company reasonably in advance of
such earlier delivery date on the basis that such earlier delivery is necessary
so as to ensure that such nominee may be included in such proxy materials at the
time such proxy materials are mailed). The Company shall provide the Altaris
Funds with a reasonable opportunity to review and provide comments on any
portion of the proxy materials relating to the Altaris Nominees or the rights
and obligations provided under this Agreement and to discuss any such comments
with the Company. The Company shall notify the Altaris Funds of any opposition
to an Altaris Nominee in accordance with Section 2(f) sufficiently in advance of
the date on which such proxy materials are to be mailed by the Company in
connection with such election of directors so as to enable the Altaris Funds to
propose a replacement Altaris Nominee, if necessary, in accordance with the
terms of this Agreement, and the Altaris Funds shall have 10 business days to
identify such replacement Altaris Nominee.
(h)    The Company shall cause the Board to maintain a Compensation, Nominating
and Corporate Governance Committee (or equivalent duly authorized committee of
the Board) and subject to applicable laws and stock exchange regulations
(including any phase in periods or other limitations thereunder), the Altaris
Funds shall have the right (but not the obligation) to have an Altaris Nominee
that is then a director of the Company serve as a member of the Compensation,
Nominating and Corporate Governance Committee (or equivalent duly authorized
committee of the Board).
(i)    In the event that the Altaris Funds cease to have the requisite
nomination rights pursuant to this Section 2, the Altaris Funds shall use their
best efforts to cause the applicable Altaris Nominee to resign as promptly as
practicable thereafter.
(j)    Except as required by applicable law or the listing standards of the
stock exchange on which shares of Common Stock are listed and subject to Section
2(d) the Company shall not, without the prior written consent of the Altaris
Funds, take any action to increase the number of directors on the Board.
(k)    So long as this Agreement shall remain in effect, subject to applicable
legal requirements, the By-Laws and the Certificate of Incorporation shall
accommodate and be subject to and not in any respect conflict with the rights
and obligations set forth herein.





--------------------------------------------------------------------------------




Section 3.    Miscellaneous.
(a)    Effective Date. This Agreement shall become effective upon the closing of
the IPO.
(b)    Governing Law. This Agreement and the rights and obligations of the
parties hereto and the Persons subject hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
without giving effect to the choice of law principles thereof.
(c)    Certain Adjustments. The provisions of this Agreement shall apply to the
full extent set forth herein with respect to any and all shares of capital stock
of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or in substitution for the shares of Common Stock, by
combination, recapitalization, reclassification, merger, consolidation or
otherwise and the term “Common Stock” shall include all such other securities.
(d)    Enforcement. Each of the parties hereto agrees that in the event of a
breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies, however, shall be cumulative and not exclusive, and
shall be in addition to any other remedy which any party hereto may have.
(e)    Jurisdiction. In any judicial proceeding involving any dispute,
controversy or claim arising out of or relating to this Agreement, each of the
parties hereto unconditionally accepts the non-exclusive jurisdiction and venue
of any United States District Court located in the State of Delaware, or of the
Court of Chancery of the State of Delaware, and the appellate courts to which
orders and judgments thereof may be appealed. In any such judicial proceeding,
each of the parties hereto agrees that in addition to any method for the service
of process permitted or required by such courts, to the fullest extent permitted
by law, service of process may be made by delivery provided pursuant to the
directions in Section 3(h). EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
(f)    Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns.
(g)    Entire Agreement; Termination. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter





--------------------------------------------------------------------------------




hereof and supersedes all prior oral or written (and all contemporaneous oral)
agreements or understandings with respect to the subject matter hereof. This
Agreement shall terminate and be of no further force and effect at such time as
the Altaris Funds cease to beneficially own at least 10% of the total number of
shares of Common Stock outstanding.
(h)    Notices. All notices, requests, demands, waivers, consents and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by certified or registered mail with postage prepaid, (c)
sent by next-day or overnight mail or delivery with proof of receipt maintained
or (d) sent by fax, to the following addresses (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
If to the Company:
Trean Insurance Group, Inc.
150 Lakes West Street
Wayzata, MN 55391
Attention: Andrew O’Brien
Facsimile No.: (952) 974-2222
If to the Altaris Funds:
c/o Altaris Capital Partners, LLC
10 East 53rd Street, 31st floor
New York, NY 10022
Attention: Daniel Tully and David Ellison
Facsimile No.: (212) 931-0236
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001
Attention: Dwight S. Yoo
Facsimile No.: (917) 777-2573
All such notices, requests, demands, waivers, consents and other communications
shall be deemed to have been received by (a) if by personal delivery, on the day
delivered, (b) if by electronic delivery, on the day delivered, provided that
such delivery is confirmed (c) if by certified or registered mail, on the fifth
business day after the mailing thereof, (d) if by next-day





--------------------------------------------------------------------------------




or overnight mail or delivery, on the day delivered, or (e) if by fax, on the
day delivered, provided that such delivery is confirmed.
(i)    Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party to assert its or his or her rights hereunder on any occasion or
series of occasions.
(j)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
(k)    Headings. The headings in this Agreement are for the convenience of the
parties only and shall not control or affect the meaning or construction of any
provision hereof.
(l)    Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
(m)    Amendments and Waivers. The provisions of this Agreement may be amended
at any time and from time to time, and particular provisions of this Agreement
may be waived or modified, with and only with an agreement or consent in writing
signed by each of the parties hereto.
(n)    Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto or Person subject hereto may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement. The
Company shall not directly or indirectly take any action that is intended to, or
would reasonably be expected to result in, the Altaris Funds being deprived of
the rights contemplated by this Agreement.
(o)    No Third-Party Beneficiaries. This Agreement is not intended to, and does
not, confer upon any Person other than the parties hereto any rights or
remedies.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF this Agreement has been signed by each of the parties hereto,
and shall be effective as of the date first above written.
TREAN INSURANCE GROUP, INC.
By:    /s/ Andrew O’Brien    
    Name: Andrew O’Brien
    Title:    President and Chief Executive             Officer
AHP-BHC LLC
By:    Altaris Health Partners III, L.P.,
its Sole Member
By:    AHP III GP, L.P.
its General Partner
By:    Altaris Partners, LLC
its General Partner
By:    /s/ Daniel Tully    
    Name: Daniel Tully
    Title:     Managing Director
AHP-TH LLC
By:    Altaris Health Partners III, L.P.,
its Sole Member
By:    AHP III GP, L.P.
its General Partner
By:    Altaris Partners, LLC
its General Partner
By:    /s/ Daniel Tully    
    Name: Daniel Tully
    Title:     Managing Director
ACP-BHC LLC
By:    Altaris Constellation Partners, L.P.
its Sole Member
By:    AHP Constellation GP, L.P.
its General Partner
By:    Altaris Partners, LLC
its General Partner
By:    /s/ Daniel Tully    
    Name: Daniel Tully
    Title:     Managing Director
ACP-TH LLC
By:    Altaris Constellation Partners, L.P.
its Sole Member
By:    AHP Constellation GP, L.P.
its General Partner
By:    Altaris Partners, LLC
its General Partner
By:    /s/ Daniel Tully    
    Name: Daniel Tully
    Title:    Managing Director





